Citation Nr: 1017321	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  06-38 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from August 1940 to 
September 1945.  He died in October 2004.  The appellant is 
his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in April 2005 and July 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which denied the 
claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate lists the immediate cause 
of death as cardiomyopathy.  

2.  At the time of his death, the Veteran was service 
connected for generalized anxiety disorder, rated 50 percent 
disabling since June 2002, and 10 percent disabling since 
February 1947.  He was also service connected for shell 
fragment wound (SFW) scar of the left ankle, rated as 10 
percent disabling, SFW, right leg, Group XI, scar, rated as 
10 percent disabling, deviated nasal septum, traumatic, rated 
as 10 percent disabling, scalp scar, rated as 10 percent 
disabling, and traumatic arthritis of the left ankle, 
residual of SFW, rated as noncompensable.

3.  The Veteran's service-connected generalized anxiety 
disorder contributed to his fatal cardiomyopathy in that it 
reduced his ability to rehabilitate and medicate and thereby 
caused a more rapid deterioration of his physical health and 
condition, including his cardiovascular health.  

4.  The Veteran's generalized anxiety disorder therefore 
aided or lent assistance to the cardiomyopathy to cause the 
Veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a result of the Board's decision to grant entitlement to 
service connection for the cause of the Veteran's death, any 
failure on the part of VA to notify and/or develop the claim 
pursuant to the Veteran's Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009) (VCAA) cannot be considered prejudicial to the 
appellant.  The Board will therefore proceed to a review of 
the claim on the merits.  

Dependency and Indemnity Compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
Veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2009).

The death of a Veteran may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  The service-connected disability may be either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a) (2009).  A disability is the principal cause of 
death if it was the immediate or underlying cause of death, 
or was etiologically related to the death.  38 C.F.R. § 
3.312(b) (2009).  A disability is a contributory cause of 
death if it contributed substantially or materially to the 
cause of death, combined to cause death, or aided or lent 
assistance to producing death.  38 C.F.R. § 3.312(c) (2009).

Service connection will be granted if the evidence shows that 
a disease or injury resulting in current disability was 
incurred during active service or, if pre-existing, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be granted 
for a disability diagnosed after discharge when all the 
evidence establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d) (2009).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2009).

In pertinent part, the appellant alleges that because of the 
Veteran's extreme anxiety and depression, he was unable to 
cooperate with his medical practioners and did not want to take 
proper medications or to exercise.  She asserts that his anger 
and irritability were not good for his heart and she reports that 
at times he got so mad that he began gasping for breath, had 
chest pains, and had to sit down.  See VA Form 21-534 received 
November 2004; VA Form 21-4138 received May 2005; notice of 
disagreement (NOD) received October 2005; statement in support of 
claim received December 2005; VA Form 9 received November 2006; 
statement received May 2008.  

The daughter of the Veteran asserts that her father suffered from 
posttraumatic stress disorder (PTSD), that medical studies have 
linked PTSD with cardiovascular problems (among others), and that 
depression has been found to produce cardiovascular disease.  See 
statements in support of claim received May 2005 and September 
2008.  Several internet articles in support of her and her 
mother's contentions have been submitted and have been associated 
with the claims folder.  

The medical records associated with the Veteran's last 
hospitalization at Ville Platte Medical Center reveal that he was 
admitted due to weakness at home and was found to have atrial 
dysrhythmias with tachy-brady syndrome.  His course was one of 
progressive deterioration and he developed hypotension and tachy-
brady and was placed on a DDD pacemaker.  The Veteran later 
developed respiratory distress, abdominal distention, and was 
felt to have volvulus.  The Veteran also had polyneuropathy, 
neurogenic bladder, was involved in a bed-to-wheelchair 
existence, and was not felt able to tolerate surgery, so he was 
allowed to pass away with family at bedside.  

The Veteran's treating physician, Dr. G.J. Ardoin, reported that 
the Veteran had been diagnosed with posttraumatic stress syndrome 
and was severely depressed in the later years of his life.  Dr. 
Ardoin also reported that the Veteran had neurological problems 
with polyneuropathy, neurogenic bladder, progressive heart 
failure, etc.  It was Dr. Ardoin's opinion that the Veteran's 
severe depression clearly affected his ability to rehabilitate 
and shortened his life span.  He reported that the Veteran had 
been so depressed that he would not cooperate and was not able to 
cooperate with rehabilitation, self motivation, getting out of 
bed, getting out of a chair, and fighting to stay functional.  
Dr. Ardoin believed this caused a more rapid deterioration of the 
Veteran's physical health and condition and did contribute to his 
death.  See November 2004 letter.  

The RO sought an opinion from a mental health professional to 
determine whether or not the Veteran's mental disability hastened 
his death.  Dr. Ardoin's letter was reviewed, as was the 
Veteran's claims folder.  The VA specialist found Dr. Ardoin's 
statement that the Veteran's had polyneuropathy, neurogenic 
bladder and progressive heart failure, which all interfered with 
rehabilitation and hastened his death, to be murky.  It was the 
VA specialist's opinion that generalized anxiety disorder and 
depression do not produce polyneuropathy and neurogenic bladder 
which would have interfered with the Veteran's hospital 
rehabilitation.  The relationship between generalized anxiety 
disorder and cardiomyopathy (cause not stated) is far too vague 
to be received credibly without greater definition on the part of 
Dr. Ardoin or some cardiologist.  The VA specialist noted that 
there are many causes of cardiomyopathy.  The specialist reported 
with 100 percent certainty that he did not believe there was any 
association between the Veteran's generalized anxiety disorder 
and a hastening of his death.  In support of this opinion, the 
specialist notes that the Veteran was over 80 years old and had a 
series of neurological and cardiological problems, some of which 
might, but others (of considerable importance) certainly were not 
associated with his mental problem and diagnosis.  

In light of the conflicting opinions provided by the 
Veteran's treating physician and the VA mental health 
specialist, the Board found that an additional medical 
opinion would be helpful in determining the claim.  As such, 
it sent the Veteran's claims folder to a cardiologist for a 
medical advisory opinion and asked the expert to answer the 
following questions.  First, the expert was asked to 
determine whether it is at least as likely as not (50 percent 
probability or greater) that the service-connected 
psychiatric disorder was either a principal or a contributory 
cause of the Veteran's death.  If the answer to the first 
question was negative, the expert was asked to state whether 
it is at least as likely as not (50 percent probability or 
greater) that the Veteran's service-connected psychiatric 
disorder either caused or aggravated his fatal heart disease.  

The requested opinion was provided in October 2009 by Dr. M. 
Swamy, a Board certified cardiologist.  Dr. Swamy reported 
reviewing the extensive and voluminous records and noted that 
the Veteran had multiple health issues and had extensive 
medical visits both on an inpatient and outpatient basis.  
Dr. Swamy stated that from a review of the records, it 
appeared the Veteran was treated for chest pain; ear, nose 
and throat (ENT) problems; hypertension; osteoarthritis; 
obesity; spondylosis; depression; hyperacidity; Parkinsonism; 
hypercholesterolemia; unsteady gait; falls; red splotchy rash 
on arms; and atypical anxiety.  Dr. Swamy also reported the 
Veteran's service-connected disabilities.  

In pertinent part, Dr. Swamy reported on the medical evidence 
dated October 5, 2004, when the Veteran was admitted with 
complaints of weakness.  Dr. Swamy indicated that at that 
time, the Veteran was seen by several physicians, to include 
in cardiology consult regarding atrial dysrhythmia.  The 
physician who conducted the cardiology consult noted a past 
medical history of hypertension, degenerative joint disease, 
Parkinson's disease (which was severe and basically limited 
him to being housebound), chronic Foley catheter, and history 
of cerebrovascular accident in the remote past which left him 
with right lower extremity weakness.  It was also noted that 
the Veteran was admitted with hypotension and increased 
weakness over baseline; the admitting electrocardiogram (EKG) 
showed prolonged first degree AV block with a junctional 
tachycardia versus an AV nodal re-entry tachycardia.  Dr. 
Swamy also reported that the Veteran had a diagnosis of 
ischemic heart disease, hypertension, prostate surgery, 
appendectomy, right shoulder pain, depression, transient 
ischemic attack, and stroke in the past.  Dr. Swamy noted 
that the Veteran's death diagnosis included sigmoid volvulus, 
Alzheimer's disease, Ogilvie disease, congestive heart 
failure, acute renal failure, respiratory distress, urinary 
tract infection, ventricular tachycardia, hyponatremia, 
hyperkalemia, and left lower lobe infiltrate.  Dr. Swamy 
reported Dr. Ardoin's opinion and that the cause of death had 
been finalized to be cardiomyopathy.

Dr. Swamy reported that it was clear from the record that the 
Veteran had numerous comorbidities such as hypertension, and 
significantly he also had Parkinson's disease and 
polyneuropathy.  He also clearly had an affective disorder, 
be it generalized anxiety disorder or, as claimed by 
appellant, PTSD.  There was also a diagnosis of Alzheimer's 
disease.  Dr. Swamy stated that when such comorbidities were 
present, it was impossible to ascertain that the Veteran's 
inability to cooperate with a treatment plan and 
rehabilitation was due to PTSD only.  Dr. Swamy concluded 
that more than likely, considering all the available facts as 
described in his extensive file, but not as a treating 
physician, the association between the anxiety disorder/PTSD 
and the subsequent events of dilated cardiomyopathy were not 
proven.

In making this statement, the Board finds that Dr. Swamy is 
saying that it cannot be concluded that PTSD was the only 
disability that contributed to the Veteran's inability to 
cooperate with treatment and/or rehabilitation, thus implying 
that it was one of the contributing factors.  However, Dr. 
Swamy does go on to indicate that an association between the 
service-connected disability and the disease that caused the 
Veteran's death had not been "proven."  

At this juncture, the Board notes that the Veteran was not 
service-connected for PTSD.  However, since PTSD and 
generalized anxiety disorder are both anxiety disorders, the 
Board does not find that the references to PTSD instead of 
generalized anxiety disorder by Dr. Swamy and the other 
physicians offering opinions in this matter are of any 
significant importance.  

Regarding the question posed by the Board as to whether it is 
at least as likely as not that the Veteran's service-
connected psychiatric disorder was either a principal or 
contributory cause of his death, the Board interprets the 
expert's statement that it could not be concluded that PTSD 
was the only disability that contributed to the Veteran's 
inability to cooperate with treatment and rehabilitation to 
mean that the service-connected psychiatric disorder was not 
the only contributing cause of the Veteran's death.  In 
addition, while Dr. Swamy apparently did not find an 
association between the psychiatric disorder and 
cardiomyopathy, he further stated that such a relationship 
had not been "proven."  Thus, it is unclear from the 
opinion what standard of proof the doctor was referring to, 
and this statement is found to be inconsistent with his 
earlier statement that seems to find a contributing 
relationship between the Veteran's psychiatric disorder and 
his cardiomyopathy, albeit not the only causal relationship 
(other comorbidities also contributed).  

The Board also does not find that Dr. Swamy's reference to 
the Social Security Administration (SSA) periodic life table 
for 2005, which shows average life expectancy, to be 
particularly probative.  Dr. Swamy apparently relies on the 
table to suggest that the Veteran had actually exceeded the 
life expectancy of a male at the time of his death, but the 
Veteran also had a life expectancy as an 82 year old at the 
time of his death of 6.68 years.  

The Board has carefully considered the evidence of record and 
concludes that service connection for the cause of the 
Veteran's death is warranted.  

The Veteran's service treatment records reveal that he 
received psychiatric treatment while in service and was found 
to suffer from anxiety reaction as a result of combat and 
being wounded twice.  See e.g., August 1945 progress note.  

Moreover, although the January 2007 VA mental disorders 
examiner found that there was no evidence of record that 
established the Veteran's cardiomyopathy was etiologically 
related to events during active service, to include the 
Veteran's service-connected anxiety disorder, the attending 
physician at the time of the Veteran's death, Dr. Ardoin, 
concluded that the Veteran's severe depression clearly 
affected his ability to rehabilitate and shortened his life 
span, that the Veteran had been so depressed that he would 
not cooperate and was not able to cooperate with 
rehabilitation, self motivation, getting out of bed, getting 
out of a chair, and fighting to stay functional, and that 
this caused a more rapid deterioration of the Veteran's 
physical health and condition and did contribute to his 
death.  The Board finds it reasonable to conclude from the 
context of Dr. Ardoin's statement that by the "Veteran's 
health and condition" he was referring to the Veteran's 
neurologic problems with polyneuropathy, neurogenic bladder, 
and progressive heart failure, and thus, his statements are 
found to link the Veteran's psychiatric disability to the 
cardiomyopathy that caused the Veteran's death.  

As was noted previously, while some of the statements of Dr. 
Swamy are not supportive of a relationship between the 
Veteran's service-connected generalized anxiety disorder and 
cardiomyopathy, other statements are found to support at 
least some contributory relationship, along with other 
comorbidities such as hypertension, Parkinson's disease, 
polyneuropathy, and Alzheimer's disease.  Consequently, the 
Board finds that any probative value of Dr. Swamy's opinions 
against the claim is balanced out by the probative value of 
Dr. Swamy's opinions in favor of the claim. 

Accordingly, based on the entire record of evidence, and with 
resolution of all reasonable doubt in the appellant's favor, 
the Board concludes that the Veteran's generalized anxiety 
disorder contributed to his fatal cardiomyopathy in that it 
reduced his ability to rehabilitate and medicate and thereby 
caused a more rapid deterioration of his physical health and 
condition, including his cardiovascular health.  Thus, the 
Board finds that the Veteran's anxiety disorder aided or lent 
assistance to the Veteran's cardiomyopathy to cause the 
Veteran's death, and that the requirements for service 
connection for the cause of the Veteran's death have 
therefore been met.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


